Case 20-20425-GLT      Doc 17    Filed 02/05/20 Entered 02/05/20 16:17:40    Desc Main
                                 Document     Page 1 of 5


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                             Bankruptcy No. 20-20425-GLT

             Debtor.                                 Chapter 11

VIDEOMINING CORPORATION,                             Document No.

             Movant,

      vs.

NO RESPONDENT.

    EMERGENCY MOTION FOR AN ORDER AUTHORIZING MAINTENANCE OF
                     EXISTING BANK ACCOUNT

      AND NOW comes VideoMining Corporation, by and through its Counsel, Robert

O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O. Lampl and files

this EMERGENCY MOTION FOR AN ORDER AUTHORIZING MAINTENANCE OF

EXISTING BANK ACCOUNT as follows:

      1.     The Movant is VideoMining Corporation (“VideoMining” or “Debtor”).

      2.     This Case was commenced on February 4, 2020.

      3.     The Debtor collects video data from grocery and convenient stores

regarding shoppers’ in store behavior, analyzes said data, and then packages and sells

the same to product retailers.

      4.     The United States Trustee has established operating guidelines for

Debtors-in-Possession including the requirement to close all existing accounts and open

new Debtor-in-Possession accounts.
Case 20-20425-GLT     Doc 17    Filed 02/05/20 Entered 02/05/20 16:17:40         Desc Main
                                Document     Page 2 of 5


      5.     Pre-petition, the Debtor held its accounts at Enterprise Bank and Citizens

Bank. The account at Enterprise Bank was used predominantly to collect payments

from customers, make payments to vendors and to fund payroll.

      6.     The Debtor seeks a wavier of the United States Trustee’s requirement to

open new accounts and permission to maintain its existing account at Enterprise Bank.

The Debtor will close its account at Citizens Bank.

      7.     If the Debtor was required to close the Enterprise Bank Account, the

operation of the Debtor’s business could be harmed as the Debtor may be unable to

timely receive and remit required payments, thus disrupting cash flow and the ongoing

business operations of the Debtor.

      8.     The Debtor will disclose all activity within all of its accounts on its Monthly

Operating Reports. Further, the Debtor will cooperate with the assigned Bankruptcy

Analyst of the United States Trustee in disclosing and explaining information.

      9.     The Debtor is respectfully requesting that this Court allow it to continue

use of its pre-petition bank account at Enterprise Bank.

      WHEREFORE, the Movant respectfully requests that this Honorable Court enter

an order authorizing the Debtor to maintain the use of its pre-petition bank account at

Enterprise Bank.
Case 20-20425-GLT   Doc 17   Filed 02/05/20 Entered 02/05/20 16:17:40   Desc Main
                             Document     Page 3 of 5


                                           Respectfully Submitted,

Date: February 5, 2020                     /s/ Robert O Lampl
                                           ROBERT O LAMPL
                                           PA I.D. #19809
                                           JOHN P. LACHER
                                           PA I.D. #62297
                                           DAVID L. FUCHS
                                           PA I.D. #205694
                                           RYAN J. COONEY
                                           PA I.D. #319213
                                           SY O. LAMPL
                                           PA I.D. #324741
                                           223 Fourth Avenue, 4th Fl.
                                           Pittsburgh, PA 15222
                                           (412) 392-0330 (phone)
                                           (412) 392-0335 (facsimile)
                                           Email: rlampl@lampllaw.com
Case 20-20425-GLT       Doc 17   Filed 02/05/20 Entered 02/05/20 16:17:40        Desc Main
                                 Document     Page 4 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                                Bankruptcy No. 20-20425-GLT

              Debtor.                                   Chapter 11

VIDEOMINING CORPORATION,                                Document No.

              Movant,

       vs.

NO RESPONDENT.

                              CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 5th day of February, 2020, a true

and correct copy of the foregoing EMERGENCY MOTION FOR AN ORDER

AUTHORIZING MAINTENANCE OF EXISTING BANK ACCOUNT was served upon

the following (via electronic service, hand delivery and/or Frist-Class U.S. Mail):

Office of the U.S. Trustee
970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222
Norma.hildenbrand@usdoj.gov
Case 20-20425-GLT   Doc 17   Filed 02/05/20 Entered 02/05/20 16:17:40   Desc Main
                             Document     Page 5 of 5


Date: February 5, 2020                     /s/ Robert O Lampl
                                           ROBERT O LAMPL
                                           PA I.D. #19809
                                           JOHN P. LACHER
                                           PA I.D. #62297
                                           DAVID L. FUCHS
                                           PA I.D. #205694
                                           RYAN J. COONEY
                                           PA I.D. #319213
                                           SY O. LAMPL
                                           PA I.D. #324741
                                           223 Fourth Avenue, 4th Fl.
                                           Pittsburgh, PA 15222
                                           (412) 392-0330 (phone)
                                           (412) 392-0335 (facsimile)
                                           Email: rlampl@lampllaw.com
